DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/23/2021 has been entered.
Allowable Subject Matter
Claims 1-3, 6-15, 17 and 20 allowed (renumbered as claims 1-15).
The following is an examiner’s statement of reasons for allowance: the instant application is directed to an apparatus and a method for associating sensor data in a vehicle to sense an external object comprising: a plurality of sensors; a processor; select sensor data sensed by at least part of the plurality of sensors from among the sensor data set based on first information, wherein the first information comprises at least one of target information, a curvature of a road where the vehicle or the target is traveling, or a type of a sensor sensing the target, wherein the target information further comprises a type of the target including a size of the target and a position of the target; calculate track data for target by combining the selected sensor data set; wherein the processor further configured to detect whether a target vehicle moves in a same direction with the vehicle or whether the target vehicle is spotted from a predetermined position from an intersection of roads; when it is detected that the target vehicle moves in the same .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK K WANG whose telephone number is (571)272-1938.  The examiner can normally be reached on M-F 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on 571-272-7769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/JACK K WANG/Primary Examiner, Art Unit 2687